Title: To James Madison from Rufus King, 3 February 1788
From: King, Rufus
To: Madison, James


Dear Sir
Boston. Sunday 3d. Feb. 1788
I inclose a newspaper of yesterday containing the propositions communicated by Mr. Hancock to the Convention, on Thursday last. Mr. Adams who contrary to his own Sentiments has been hitherto silent in convention, has given his public & explicit approbation of Mr. Hancock’s propositions.
We flatter ourselves that the weight of these two characters will insure our success, but the Event is not absolutely certain. Yesterday a committee was appointed on the motion of a doubtful Character to consider the propositions submitted by Mr. Hancock, and to report Tomorrow Afternoon. We have a Majority of Fedaralists on this Committee and flatter ourselves the result will be favorable. I have not Time to add except that I am with Esteem &c yours &c.
R King
PS. We shall probably decide on Thursday or Friday next, when our numbers will amount to about 363. Gerry has kept at Cambridge & Our Opponents say nothing of his reinvitation.
